DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in regard to claim 6, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the amplifier circuit comprises: an operational amplifier; and an amplification factor change circuit that changes at least one of a resistance value between an output terminal and negative input terminal of the operational amplifier, and a resistance value between the reference voltage and the negative input terminal of the operational amplifier, based on the correction data; in regard to claim 7, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the correction circuit comprises a dividing resistance changer that corrects an electric signal output from the conversion circuit by changing a resistance value between a first reference voltage and one end of each memory cell, and a resistance value between each memory cell and a second reference voltage, based on the correction data.
Claim(s) 8-9 depend from claim 7 and as such are also objected for the same reasons. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. WO 2019/112068 A1 to Hiroki et al. (“Hiroki”) in view of U.S. Patent/Publication No. 20160078915 to Katayama (“Katayama”).  
As to claim 1, Hiroki teaches substantially the claimed invention, including A storage circuit (As found in at least FIG. 1) comprising: a memory cell array comprising a memory cell that comprises a variable resistance element and is arranged in a matrix form (As found in at least FIGS. 1-2); a selection circuit that selects the memory cell in the memory cell array (As found in at least FIG. 1: at least 31 and 32); a conversion circuit that converts a resistance value of the memory cell selected by the selection circuit into an electric signal (As found in at least FIGS. 1, 3); a reference signal generation circuit that generates a reference signal for determining data stored in the memory cell (As found in at least FIG. 1: 22); a sense amplifier that is arranged in each column of the matrix, and compares the electric signal, into which the conversion has been performed by the conversion circuit, with the reference signal generated by the reference signal generation circuit, to determine the data stored in the memory cell selected by the selection circuit (As found in at least FIG. 1: sense amplifiers 23 compare electrical signal associated with BLn and reference signal BLr).
While Hiroki may not expressly teach a correction data storage that stores correction data for correcting, for each of the sense amplifiers, a physical property for determining the data stored in the memory cell; and a correction circuit that corrects the physical property based on the correction data stored in the correction data storage, for each sense amplifier.
Katayama, relevantly and complementarily teaches a correction data storage that stores correction data for correcting, for each of the sense amplifiers, a physical property for determining the data stored in the memory cell (As found in at least FIGS. 1, 2, 5, 6, 12 and 13: storage LAn that stores correction data values); and a correction circuit that corrects the physical property based on the correction data stored in the correction data storage, for each sense amplifier (As found in at least FIGS. 1, 2, 5, 6, 12 and 13: correction circuit such as 3 in FIGS. 5 and 13, at least T3-T6 in FIG. 6, at least T9-T12 in FIG. 12).
Hiroki and Katayama are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory data sensing.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hiroki as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Katayama also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least the Abstract in Katayama, offset values between data and a reference signal can be detrimental to correct sensing of data; it is advantageous to include circuitry that minimizes these offset values for data integrity.  
Therefore, it would have been obvious to combine Hiroki with Katayama to make the above modification.
As to claim(s) 2-3, Katayama teaches wherein the correction circuit corrects a physical property of one signal of the electric signal and the reference signal, and each sense amplifier compares the one signal of either the reference signal or the electric signal, of which the physical property has been corrected by the correction circuit, with remaining one of the reference signal or the electric signal, to thereby determine the data stored in the memory cell (As found in at least FIGS. 1, 2, 5, 6, 12 and 13: correction circuit such as 3 in FIG. 5, corrects one of reference signal and electrical signal, each SA compares such one signal and the remaining signal to determine data stored; where the physical property that is corrected is a current/voltage; according to Ohm’s Law V=I*R, current and voltage depend from one another).
As to claim 4, Katayama teaches wherein the correction circuit comprises: a correction signal generation circuit that generates a correction signal based on correction data stored in the correction data storage, for each of the sense amplifiers (As found in at least FIGS. 1, 5-6 and 12, correction circuit such as at least T9-T12 and AN3-AN4, generate correction signal based on data stored in LB); and an adder circuit that adds the correction signal generated by the correction signal generation circuit, to one of the electric signal and the reference signal, and supplies the resultant to respective sense amplifier (As found in at least FIGS. 1, 5-6 and 12, adder circuit, part of at least T9-T12 and AN3-AN4 in FIG. 12, adds correctio signal to original refence signal generated by Rref).
As to claim 5, Katayama teaches wherein the correction circuit comprises an amplifier circuit that amplifies one signal of the electric signal and the reference signal by an amplification factor based on the correction data stored in the correction data storage, to thereby correct the one signal (As found in at least FIG. 12, selected here for simplicity only, correction circuit that includes at least T9-T12 and AN3-AN4, comprises amplifier T11 that amplifies signal through it in accordance with signal at its gate terminal; as it is well-known, well-understood in the relevant art of semiconductor devices, transistors are amplifiers operable to amplify a current through them reacting to small changes in biasing conditions on their gate terminals).
As to claim 10-11, Katayama teaches wherein the physical property is an offset voltage of the sense amplifier, and the correction circuit corrects the offset voltage of the sense amplifiers based on the correction data (As found in at least FIG. 12, S/A includes the offset property that needs correction; such physical property belongs to the S/A; moreover, S/A comprises plurality of transistors connected to each other; and correction corrects voltage/current of a node based on correction data in LB).
As to claim 12, Katayama teaches wherein the correction 10 data storage comprises a variable-resistance element of which a configuration is identical with that of the memory cell (As found in at least [0030]: latch LA includes RAM cells, resistive cells, MTJ cells).
As to claim 13, Hiroki teaches wherein the memory cell comprises a resistance value corresponding to variable data to be stored, the conversion circuit generates an electric signal corresponding to the data stored in the memory cell selected by the selection circuit, and the reference signal generation circuit comprises the memory cell comprising a resistance value corresponding to fixation data to be stored, and generates the reference signal based on the resistance value (As found in at least FIG. 1; moreover, compare FIG. 1 of Hiroki and FIG. 1 of the drawings of the present Application).
As to claim 14, Hiroki teaches wherein the memory cell comprises a resistance value corresponding to variable data to be stored, and the reference signal generation circuit comprises a matrix of a second memory cell that is arranged in correspondence with each memory cell and comprises a variable-resistance element storing data complementarily with the corresponding memory cell, and generates the reference signal comprising a signal level corresponding to a resistance value of the second memory cell selected by the selection circuit (As found in at least FIG. 1; moreover, compare FIG. 1 of Hiroki and FIG. 1 of the drawings of the present Application).
As to claim 15, Katayama teaches testing device comprising: a readout circuit that controls the correction circuit, sets a plurality of correction quantities in each memory cell, and reads out stored data for each correction quantity (As found in at least FIG. 5: readout circuit 3 sets plurality of correction quantities); a determiner that determines whether or not the stored data can be correctly read out when any correction quantity is set for each memory cell (As found in at least FIG. 5: 1 determines if data can be read out correctly); and a setter that sets a correction quantity for each column in the correction circuit based on a result of determination, by unit of a column of a matrix of the memory cell, by the determiner (As found in at least FIG. 5: LA sets correction quantities).
As to claim 16, Katayama teaches wherein the setter sets, in the correction circuit, a correction quantity, at which it has been determined that all data stored in the memory cell in each column can be correctly read out, based on the result of the determination, by the unit of the column, by the determiner, for each column of the matrix of the memory cell (As found in at least FIG. 1, each correction quantity and correction circuitry operates on individual columns).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. WO 2019/112068 A1 to Hiroki et al. (“Hiroki”) in view of U.S. Patent/Publication No. 20160078915 to Katayama (“Katayama”), and further in view of US Patent No. 9697895 to Zaitsu (“Zaitsu”).
As to claim 17, Hiroki, Katayama in combination with Zaitsu teach the storage circuit comprises a column of redundant memory cells, and the setter performs setting so that an access to a defective memory cell is replaced with an access to one of the redundant memory cells based on the result of the determination by the determiner (As found in at least FIG. 8 in Zaitsu, redundant memory cells 25 along with normal cells 23 and 26 making the operable switch between the two; also note at least in FIG. 3A: memory cells are variable-resistance cells).
Hiroki as modified and Zaitsu are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory data sensing and operable redundancy.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Hiroki as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Zaitsu also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: it is well-known and well-understood that memory cells, individually or in a group, can undergo damage and no longer hold data reliably; redundant cells come in and can replace individual cells or cells in a group to reliably store data.  
Therefore, it would have been obvious to combine Hiroki with Katayama and Zaitsu to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827